department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date ocr - contact person identification_number telephone number t eo b3 employer_identification_number sin legend x i i t i dear sir or madam we are responding to a letter dated date and previous correspondence submitted on behalf of x by its authorized representative requesting a ruling concerning the federal tax consequences of the proposed transaction described below x is a nonprofit association that was organized to own and operate a cemetery x is exempt from federal_income_tax under sec_501 of the internal_revenue_code as an organization described in sec_501 x’s operation currently includes the following the erection maintenance and operation of community and private mausoleums and columbariums the sale manufacture and installation of burial vaults tombs and crypts only for burials at the cemetery maintenance of tool shops work shops and other incidental buildings and equipment necessary to the operation of the cemetery the sale installation and maintenance of memorials the sale planting and maintenance of flowers plants shrubbery trees and landscaping sales are made only for burials at the cemetery and the sale of caskets that are used solely for the purpose of burying bodies in the cemetery x proposes to form a new separate for-profit subsidiary that will operate a pet cemetery and mortuary x will transfer a small piece of land less than one acre and dollar_figure to y in return for ail of y’s outstanding_stock x will also lease portions of a building it owns to y at fair rental value as determined by an independent_appraiser y’s board_of directors will be comprised of five individuals three of whom must not be employees officers or directors of x x's chief_executive_officer ceo will also be y’s ceo y will keep its own books_and_records and will have at least one employee who is not employed by x other individuals who are employed on a part-time basis by x may also be employed by y y will separately compensate these individuals on an arm's length basis for services performed for y x anticipates that it will receive dividends from y sec_501 of the code provides for the exemption from federal_income_tax of cemetery companies owned and operated exclusively for the benefit of their members or which are not operated for profit and any corporation chartered solely for the purpose of the disposal of bodies by burial or cremation which is not permitted by its charter to engage in any business not necessarily incidental to that purpose and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_13_-1 of the income_tax regulations provides that a nonprofit cemetery_company may be entitled to exemption if it is owned by and operated exclusively for the benefit of its lot owners who hold such lots for bona_fide burial purposes not for the purpose of resale the regulations state that the fact that a mutual cemetery_company limits its membership to a particular class of individuals such as members_of_a_family will not affect its status under sec_501 of the code revrul_73_454 1973_2_cb_185 holds that a cemetery that owns operates and maintains a cemetery for pets does not qualify for recognition of exemption under sec_501 of the code revrul_64_109 part c b holds that a cemetery may not consistent with sec_501 of the code engage in activities not necessarily incidental to its burial purposes the ruling concludes that because operating a mortuary is not necessary to procuring selling holding and using land solely as a burial ground an organization engaging in such a business does not meet the requirements for recognition of exemption under sec_501 sec_511 of the code imposes a tax on the unrelated_business_taxable_income of organizations exempt under sec_501 sec_512 of the code defines unrelated_business_taxable_income as the gross_income derived by any organization from any unrelated_trade_or_business as defined in sec_513 regularly carried on by it less allowable deductions directly connected with the carrying on of such trade_or_business subject_to the modifications provided in sec_512 sec_512 of the code excludes dividends from the computation of unrelated_business_taxable_income under sec_512 for federal_income_tax purposes a parent_corporation and its subsidiaries are separate taxable entities so long as the purposes for which the subsidiary is incorporated are the equivalent of business activities or the subsidiary subsequently carries on business activities 319_us_436 431_f2d_227 cir that is where a corporation is organized with a bona_fide intention that it will have some real and substantial business function its existence may not generally be disregarded for tax purposes britt f 2d pincite however where the parent_corporation so controls the affairs of the subsidiary that it is merely an instrumentality of the parent the corporate entity of the subsidiary may be disregarded 483_f2d_1098 cir in general a parent_corporation and its subsidiary are separate taxable entities so long as the purposes for which the subsidiary is formed or carried on are for a business_purpose hence the ownership of a subsidiary by an organization exempt under sec_501 does not require attribution of the subsidiary’s activities to the parent for federal_income_tax purposes unless the subsidiary lacks a business_purpose and the subsidiary is an arm or agent of the parent see moline properties inc and britt supra the issue in this case is whether y's activities are attributable to x if the activities of y are attributed to x its exemption from federal_income_tax under sec_501 of the code may be jeopardized because x will be considered as not operating for an exempt_purpose see rev ruls and supra as discussed above attribution occurs where the subsidiary does not have a business_purpose and is merely an arm agent or integral part of the parent the information submitted in this case indicates that y a for-profit organization was formed for a real and substantial business_purpose ie operating a pet cemetery and mortuary thus the threshold question of whether y will have a business_purpose must be answered affirmatively whether x is involved in or in control of the day-to-day operations of y must also be considered the information and representations provided indicate that x does not control or is so involved in the day-to-day management or affairs of y that y constitutes an agent of x for example y' will have its own board_of directors and will keep its own books_and_records a majority of y’s board members are not x’s employees or officers and do not serve on its board_of directors although y's ceo is also x's ceo x represents that y's employees rather than the ceo run y’s day-to-day operations x represents that it has no authority to approve y's budget or request periodic reports from it x also represents that any transactions between x and y will be conducted on the basis of fair_market_value based on all the available information we conclude that y is not an arm agent or integral part of x and y’s activities are not attributable to x in accordance with sec_512 of the code dividends are excluded from the computation of unrelated_business_taxable_income hence the dividends x may receive from will not be subject_to the tax on unrelated_business_income we note that sec_512 which sets forth special rules for certain amounts received by exempt controlling organizations from their controlled organizations does not apply to dividends based on the facts and information submitted and representations made we rule as follows a the transfer of cash and land from x to y x's ownership of all of the stock of y y's lease of building space to y and y’s general operation of a pet cemetery and mortuary business will not jeopardize x’s tax-exempt status under sec_501 of the code dividends x receives from y will not constitute unrelated_business_taxable_income under sections of the code we have not been asked and we express no opinion on whether amounts if any that in return for providing any administrative services constitute might be received by x from y unrelated_business_taxable_income under sec_512 of the code furthermore we have not been asked and we express no opinion on whether payments if any of interest or rent by y to x which would otherwise be excluded from the computation of unrelated_business_taxable_income pursuant to sec_512 and respectively would be subject_to tax by reason of sec_512 except as we have specifically ruled above we express no opinion as to the federal_income_tax consequences of the transactions described above under any other provision of the code this ruling is based on the understanding that there will be no material changes in the facts upon which it is based any such change should be reported to the ohio tax exempt and governmental entities te_ge customer service office the mailing address is internal_revenue_service te_ge customer service p o box cincinnati oh the telephone number there is a toll free number pursuant to a power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative you should keep a copy of this letter in your permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited by others as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely signed robert c harper ur robert c harper jr manager exempt_organizations technical group
